11/27/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 19-0613


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RYAN PATRICK MORRIS and TROY NELSON,

             Defendants and Appellants.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 1, 2021, within which to prepare, serve, and file its

response brief.




RB                                                                      Electronically signed by:
                                                                               Beth Baker
                                                                   Justice, Montana Supreme Court
                                                                          November 27 2020